DETAILED ACTION
The Arguments/Remarks filed November 22, 2021 has been entered. Claims 1-20 are pending. Claims 1, 10 and 17 are independent.

Terminal Disclaimer
The terminal disclaimer filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed
The following is a statement of reasons for the indication of allowable subject matter:
The Applicant claims a stacked semiconductor memory device (e.g., SRAM). 
Regarding independent claims, the major difference in the claims not found in the prior art, along with the other claimed features, is that a semiconductor memory device (e.g., SRAM) having layer decoders each configured to activate the respective word-line driver and the respective local in/output circuit of the respective device layer in response the one or more access signals indicating the target SRAM cell is located in the respective device layer and a global in/output circuit connected to the local circuits, the global input/output circuit configured to buffer data for the local input/output circuit of the target layer over the prior art.
Claims 2-4, 11-12 and 18-20 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-20 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825